Name: 2004/543/: 2004/543/EC:#Commission Decision of 30 June 2004 definitively allocating between the Member States for 2004 Community Tobacco Fund resources for financing the measures indicated in Articles 13 and 14 of Regulation (EC) NoÃ 2182/2002 (notified under document number C(2004) 2411)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  plant product;  agricultural structures and production;  agricultural policy
 Date Published: 2005-10-12; 2004-07-10

 10.7.2004 EN Official Journal of the European Union L 240/14 COMMISSION DECISION of 30 June 2004 definitively allocating between the Member States for 2004 Community Tobacco Fund resources for financing the measures indicated in Articles 13 and 14 of Regulation (EC) No 2182/2002 (notified under document number C(2004) 2411) (2004/543/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organisation of the market in raw tobacco (1), and in particular Article 14a thereof, Whereas: (1) Articles 13 and 14 of Commission Regulation (EC) No 2182/2002 of 6 December 2002 laying down detailed rules for the application of Council Regulation (EEC) No 2075/92 with regard to the Community Tobacco Fund (2) specify measures to promote switching of production. These are to be financed from the Community Tobacco Fund set up under Article 13 of Regulation (EEC) No 2075/92. (2) Total resources available from the Community Tobacco Fund for 2004 amount to EUR 28,8 million, 50 % of which is to be allotted to specific measures relating to switching by tobacco growers to other crops or other economic activities generating employment, and to studies on these topics. (3) In line with Articles 17(4) and 26 of Regulation (EC) No 2182/2002 the amount available for 2004 should therefore be allocated between the Member States before 30 June 2004 on the basis of the plans notified by them for granting assistance in response to the applications received. (4) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for Tobacco, HAS ADOPTED THIS DECISION: Article 1 The definitive allocation between Member States for 2004 of the Community Tobacco Fund for financing the measures indicated in Articles 13 and 14 of Regulation (EC) No 2182/2002 is annexed hereto. Article 2 This Decision is addressed to the Member States. Done at Brussels, 30 June 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 215, 30.7.1992, p. 70. Regulation last amended by Regulation (EC) No 864/2004 (OJ L 161, 30.4.2004, p. 48). (2) OJ L 331, 7.12.2002, p. 16. Regulation amended by Regulation (EC) No 480/2004 (OJ L 78, 16.3.2004, p. 8). ANNEX Definitive allocation for 2004 between Member States of the Community Tobacco Fund resources for financing the measures indicated in Articles 13 and 14 of Regulation (EC) No 2182/2002 (EUR) Basis Definitive allocation 90 % of the quantities irrevocably bought back under the quotas 10 % of the national guarantee threshold Member State Value Value Belgium 373 222 8 441 Germany 0 48 507 Greece 183 578 129 938 Spain 0 177 542 France 0 109 443 Italy 12 138 520 624 065 Austria 76 288 587 Portugal 374 206 48 130 Total 13 145 814 1 146 653